149 S.W.3d 884 (2004)
356 Ark. 369
Mary LINKER-FLORES and Anastacio Flores
v.
ARKANSAS DEPARTMENT of HUMAN SERVICES.
No. CA 03-1099.
Supreme Court of Arkansas.
March 4, 2004.
Anne Orsi Smith, Little Rock, for appellant.
No response.
PER CURIAM.
Appellant Mary Linker-Flores's counsel, Anne Orsi Smith, moves this court to be relieved as counsel in the appeal of Appellant's termination of parental rights. Smith bases her motion on the assertions that she can find no meritorious grounds for appeal and that she would incur substantial costs and expend great time, without the expectation of a full recovery, in the pursuit of an appeal.
In 1989, the Arkansas General Assembly adopted the view that counsel shall be provided for indigent parents in termination cases "at all stages of the proceedings." 1989 Ark. Acts 273, § 15, now codified at Ark.Code Ann. § 9-27-316(h)(1) (Supp.2003); see also Brown v. Arkansas Dep't of Human Servs., 330 Ark. 497, 954 S.W.2d 270 (1997). Because Appellant is entitled to representation on appeal, we deny Smith's motion to be relieved. Further, we order the parties to this matter to brief the issue of whether counsel representing a parent in a termination proceeding should be required to file a no-merit brief, comparable to that required under Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), where there appears to be no meritorious grounds for appeal. This motion will be treated as a case and an appropriate briefing schedule will be established by the clerk of this court.